UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE SELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00528-AW-1; 8:13-cv-00285-AW)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Sell, Appellant Pro Se.     Stacy Dawson Belf, Assistant
United States Attorney, LisaMarie Freitas, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George Sell seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that     the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Sell has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense      with    oral      argument      because       the    facts       and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3